DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior arts cited IDS and PTO-892 in prosecution of patents numbers 9503297 and 10887140 has also been considered in examining of this application.
 
Oath/Declaration
The Oath/Declaration filed on 11/24/2020 is hereby acknowledged.

Drawings
The drawings were received on 11/24/2020.  These drawings are acceptable.


Terminal Disclaimer
The terminal disclaimer filed on 09/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9503297  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance: based on the prior art or record, particularly Atungsiri (US 2011/0013732 A1), Henriksson (US 2009/0116374 A1) and “ETSI TS standard” (all cited in submitted IDS) either alone or in combination and further in consideration of the prosecution history of patents numbers 9503297 and 10887140, fails to fairly teach to suggest the limitations of:
“the pilot sub-carriers for the OFDM symbols are formed from continual pilots in which pilot symbols are transmitted on the same sub-carriers of the OFDM symbols, and scattered pilots in which pilot symbols are transmitted on different sub-carriers of the OFDM symbols, 
the guard interval fraction of an OFDM symbol is 3/512, 6/512, 12/512, 24/512, 48/512, 57/512 or 96/512, and 
a scattered pilot pattern SPDx_Dy for a given guard interval fraction is: 
SP32_2, for 3/512;  
SP162 or SP32_2, for 6/512;  
SP8_2 or SP16_2 or SP32_2, for 12/512;  
SP4_2 or SP4_4 or SP8_2 or SP16_2, for 24/512;  

SP4_2 or SP4_4 or SP8_2, for 57/512; and 
SP4_2 or SP4_4, for 9/512, 
where Dx is a displacement in frequency between sub-carriers which are used to carry a pilot symbol between successive OFDM symbols, and Dy is a displacement between successive OFDM symbols carrying one or more pilot symbols on the same sub-carrier” when considered in view of the other limitations as recited in independent claims 7, 10, 11 and 19.
Claims 8-9, 12-27 and 20-26 are allowed for at least their dependency on claims 7, 11 and 19 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atungsiri (US 2011/0013732 A1) discloses (Fig. 10, Para. [0035]) “distribution of pilot sub-carriers through a series of consecutive symbols may be arranged in accordance with a repeating pilot pattern.  In some OFDM schemes, pilot patterns are defined by a variable, Dx which specifies the spacing between pilot sub-carriers across each symbol, and Dy
Henriksson (US 2009/0116374 A1) discloser is directed to first and second OFDM pilot symbols.  The first and second pilot symbols may have first and second sets, respectively, of allowed, forbidden, and active carrier frequencies.  The second sets of carrier frequencies may be formed by frequency shifting the respective first sets by a predetermined frequency, such as the frequency difference between adjacent carriers.  An embodiment is directed to frequency translating part of a first received pilot symbol by one carrier interval in a first direction, frequency translating part of a second received pilot symbol by one carrier interval in a second direction that is opposite from the first direction, and forming a correlation by multiplying the frequency translated parts of the first and second pilot symbols by complex conjugates of parts of the pilot symbols upon which frequency translation has not been performed, and summing the multiplication results.
“ETSI TS standard” (document AY cited in submitted IDS) discloses (pg. 35-36, Sections 6.3) how guard interval fraction is determined/calculated: “…guard interval fractions (Δ/Tu)…” (Δ = Guard interval duration - similarly defined by Atungsiri as Tg and Tu = Active OFDM symbol duration - also defined by Atungsiri as Tu) and that “choosing the guard interval is therefore to determine the expected maximum echo delay…and then choose a Δ, that matches or exceeds this” where “the guard interval fraction is inversely proportional to the OFDM symbol period which in turn is dependent on FFT size/carrier spacing.”
Atungsiri et al. (US 7,440,506 B1) discloses a method and apparatus for recovering data from a received symbol of signal samples generated in accordance with Orthogonal Frequency Division Multiplexing (OFDM). The OFDM signal including continuous pilot signals, scattered pilot signals, where the amplitude and phase of a sub-carrier at the position of the 
Kang et al. reference (US 2011/0096867 A1) discloses a method and apparatus for providing a pilot pattern structure for SC-FDMA. The pilot patterns are inserted in the same OFDM symbol; scattered across the whole time-frequency region, in order to prevent lower overhead of a legacy system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633